By Garber, J.,
concurring;
, If I believed that a re-argument could throw any additional light on the questions involved, I should unhesitatingly advise the granting of the petition. Because I feel sensibly that the decision we have been compelled to render, in obedience to the law as it is written, and which it is our function to declare and not to alter, may work great hardship in this particular case; and, as a general rule applicable to a certain class of patents, may disappoint expectations long, though erroneously, considered by the public as well founded. Unfortunately, this is not a case where such common error can be said to have made itself law; and after as thorough an investigation as I am capable of making, I feel constrained to concur in the position so fully elaborated by the chief justice, that on every point essential to the case of the petitioner, not merely the weight of authority, but all the authorities, are against him. Against a clear and explicit rule of law, no arguments from inconvenience, however forcibly urged, can prevail. As to the existence and extent of the right of a riparian proprietor to use the water for irrigation, I intimate no opinion. si/